Citation Nr: 0209507	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for xerosis, claimed as dry 
itchy skin.

(The issues of entitlement to service connection for a foot 
disability, a low back disability, and shin splints, will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1997 to 
June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which in pertinent part, denied the 
veteran's claims of entitlement to service connection for dry 
itchy skin, shin splints, low arches, and a low back 
disability.  The veteran subsequently perfected this appeal.

A videoconference hearing was held before the undersigned in 
March 2002.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a foot disability, a 
low back disability, and shin splints, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing any response, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal with regard 
to the issue of service connection for xerosis, claimed as 
dry itchy skin.

2. Resolving all reasonable doubt in the veteran's favor, 
xerosis is most likely related to service.


CONCLUSION OF LAW

Xerosis was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

The veteran was notified of the laws and regulations 
pertaining to service connection in the December 1999 
statement of the case (SOC).  The RO also sent the veteran a 
letter dated in June 2001 that informed her of VA's duty to 
notify and to assist.  She was informed what the evidence 
must show to establish entitlement, what evidence was in her 
file, and what information or evidence was still needed.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Additionally, the veteran was provided VA general medical and 
skin examinations in August 1999.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran contends that she is entitled to service 
connection for dry itchy skin.  At the March 2002 hearing, 
the veteran testified that she did not have any type of skin 
condition before service.  The first time she complained of a 
skin condition was when she got to Fort Carson, Colorado 
Springs, Colorado, in February 1998.  The skin on her face, 
chest and back was dry, itchy and broken.  She reported that 
she was told to use Lubriderm and that she continued to use 
Lubriderm for the rest of her active duty.  She further 
reported that she has had the same type of problem since 
service.

Service medical records establish that on examination for 
enlistment in March 1997, the veteran denied any history of 
skin disease and skin was determined to be normal on clinical 
evaluation.  On examination for a medical board in November 
1998, the skin was again determined to be normal.  In March 
1999, the veteran complained of dry skin and itching which 
she thought was due to her blood pressure medication.  Health 
record dated in May 1999 noted she had improved with 
alteration of medications and there was no skin irritation.  
On Report of Medical Assessment also dated in May 1999, the 
veteran indicated that she suffered from dry itchy skin while 
on active duty but that she did not seek medical care.

In August 1999, the veteran underwent a general medical 
examination and it was noted she reported itchy skin since 
1988.  At that time, the veteran also underwent a VA skin 
examination.  She complained of dry itchy skin since she was 
stationed in Colorado and indicated the onset in February 
1998.  Symptoms were pruritus and current treatment was with 
Dove soap.  On physical examination, there was diffuse 
xerosis, and hyperpigmented patches over her right elbow.  
Diagnoses were xerosis and history of atopy.  

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On examination for enlistment, no skin abnormalities were 
noted and therefore, the veteran is entitled to the 
presumption of soundness.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  On review of the 
records, the Board notes that the August 1999 VA general 
medical examination notes the date of onset of the veteran's 
dry itchy skin as 1988.  However, the VA skin examination 
conducted the same day reported the date of onset as February 
1998.  To rebut the presumption of soundness, there must be 
clear and unmistakable evidence that a condition existed 
prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20 
(1993) (tentative diagnosis three weeks after induction and a 
final diagnosis four months after induction do not in 
themselves clearly and unmistakably show that disease existed 
before service).  Considering all evidence of record, the 
Board does not find clear and unmistakable evidence that dry 
itchy skin existed prior to service, and therefore, the 
presumption of soundness is not rebutted.

The veteran testified that she did not have any skin problems 
prior to active duty and that her skin problems began when 
she went to Colorado.  Service medical records establish that 
the veteran complained of dry itchy skin during service.  On 
examination in August 1999 (less than 2 months after 
discharge from active duty), she was diagnosed with xerosis.  
Resolving all reasonable doubt in the veteran's favor, 
xerosis is related to military service.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).


ORDER

Service connection for xerosis is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

